DENY; and Opinion Filed December 4, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01370-CV

                                IN RE PETER SWART, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-16-24538

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                    Opinion by Justice Brown
       In this original proceeding, relator seeks review of the denial of his motion to dismiss for

forum non conveniens. To be entitled to mandamus relief, a relator must show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). A court abuses its

discretion if its decision is arbitrary, unreasonable, or without reference to guiding principles. In

re Pirelli Tire, L.L.C., 247 S.W.3d 670, 679 (Tex. 2007). An adequate remedy by appeal does not

exist when a motion to dismiss for forum non conveniens is erroneously denied. Id. at 676. As

such, mandamus relief is available from the denial of a motion to dismiss based on forum non

conveniens. In re Bridgestone Ams. Tire Operations, LLC, 459 S.W.3d 565, 569 (Tex. 2015) (orig.

proceeding).

       Based on the record before us, we conclude relator has not shown a clear abuse of

discretion. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P.
52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE


181370F.P05




                                                 –2–